  Case 16-28067         Doc 54     Filed 10/02/18 Entered 10/02/18 11:17:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28067
         LENARDO KENT SMITH SR
         ELIZABETH ANN ALSTON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2016.

         2) The plan was confirmed on 12/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/29/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/13/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28067       Doc 54        Filed 10/02/18 Entered 10/02/18 11:17:18                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $22,912.17
       Less amount refunded to debtor                            $786.87

NET RECEIPTS:                                                                                   $22,125.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,030.99
    Other                                                                    $10.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,040.99

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ARKANSAS STATE UNIVERSITY        Unsecured      2,500.00            NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured      1,126.00            NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         698.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         110.00           NA              NA            0.00       0.00
BUDS AMBULANCE SERVICE           Unsecured      1,356.00            NA              NA            0.00       0.00
CAPELLA UNIVERSITY               Unsecured      2,000.00            NA              NA            0.00       0.00
Chasmccarthy                     Unsecured      1,707.00            NA              NA            0.00       0.00
CITY OF CHICAGO                  Priority             NA       2,205.57        2,205.57      1,834.12        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,300.00       1,407.60        1,407.60           0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA       4,702.21        4,702.21           0.00       0.00
CONTRACT CALLERS                 Unsecured      2,221.00            NA              NA            0.00       0.00
Convergent Outsourcing           Unsecured         142.00           NA              NA            0.00       0.00
DISTRICT 3                       Unsecured         226.00           NA              NA            0.00       0.00
DISTRICT 6 COOK COUNTY           Unsecured         226.00           NA              NA            0.00       0.00
DISTRICT 6 COOK COUNTY           Unsecured         100.00           NA              NA            0.00       0.00
DUVERA COLLECTIONS               Unsecured      1,054.00       1,045.34        1,045.34           0.00       0.00
Dvra Billing                     Unsecured         786.00           NA              NA            0.00       0.00
Dvra Billing                     Secured           200.00           NA              NA            0.00       0.00
FIRST COLLECTION SERVICES        Unsecured      2,182.00            NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         679.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          400.00          0.00            0.00           0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority      20,000.00            NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         908.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          400.00        353.40          353.40        293.88        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         284.27          284.27           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         434.00        434.64          434.64           0.00       0.00
LJ ROSS ASSOCIATES IN            Unsecured      2,439.00            NA              NA            0.00       0.00
MERCY HOSPITAL & MEDICAL CENT    Unsecured         250.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured     16,097.00     23,458.13        23,458.13           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      8,668.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      7,306.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-28067       Doc 54     Filed 10/02/18 Entered 10/02/18 11:17:18                 Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim       Principal       Int.
Name                             Class   Scheduled      Asserted      Allowed        Paid         Paid
NAVIENT SOLUTIONS INC        Unsecured      7,068.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      6,808.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      5,775.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      5,775.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      4,870.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      4,556.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      4,430.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      3,534.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      3,533.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      1,533.00       1,536.68     1,536.68           0.00        0.00
NAVIENT SOLUTIONS INC        Unsecured      1,259.00       1,253.56     1,253.56           0.00        0.00
NCB MANAGEMENT SERVICES INC Unsecured          434.00           NA           NA            0.00        0.00
NICOR GAS                    Unsecured      2,111.00       4,001.79     4,001.79           0.00        0.00
NORTHWEST COLLECTORS         Unsecured          84.00           NA           NA            0.00        0.00
NUVELL CREDIT CO             Secured              NA       3,250.00     3,250.00           0.00        0.00
NUVELL CREDIT CO             Unsecured            NA       8,517.62    11,767.62           0.00        0.00
OVERLAND BOND & INVESTMENT   Secured       32,851.00     23,872.79     24,348.79      6,629.44    2,010.89
PERITUS PORTFOLIO SERVICES   Secured       11,007.00     12,835.31     12,835.31      5,545.85      683.28
PROSPECTIVE CHARTER SCHOOLS  Unsecured         600.00           NA           NA            0.00        0.00
RADIOLOGY IMAGING            Unsecured          75.00           NA           NA            0.00        0.00
SPRINT NEXTEL                Unsecured      2,345.00       2,345.16     2,345.16           0.00        0.00
ST IL TOLLWAY AUTHORITY      Unsecured         360.00           NA           NA            0.00        0.00
THORNTON TOWNSHIP HIGHSCHOOL Unsecured         413.00           NA           NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC    Unsecured      2,000.00       1,790.64     1,790.64           0.00        0.00
TRUSTMARK RECOVERY           Unsecured         250.00           NA           NA            0.00        0.00
US DEPT OF ED GREAT LAKES    Unsecured     26,965.00     27,030.08     27,030.08           0.00        0.00
VERIZON                      Unsecured      3,681.00       3,611.49     3,611.49           0.00        0.00
VILLAGE OF CALUMET PARK      Unsecured         100.00           NA           NA            0.00        0.00
Vision Fin                   Unsecured      1,557.00            NA           NA            0.00        0.00
Vision Fin                   Unsecured         150.00           NA           NA            0.00        0.00
WFFINANCIAL                  Unsecured      1,952.00            NA           NA            0.00        0.00
WHY NOT LEASE IT             Unsecured         200.00           NA           NA            0.00        0.00
WHY NOT LEASE IT             Secured           400.00           NA        400.00          86.85        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28067         Doc 54      Filed 10/02/18 Entered 10/02/18 11:17:18                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $37,184.10         $12,175.29         $2,694.17
       All Other Secured                                  $3,650.00             $86.85             $0.00
 TOTAL SECURED:                                          $40,834.10         $12,262.14         $2,694.17

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,558.97          $2,128.00              $0.00
 TOTAL PRIORITY:                                          $2,558.97          $2,128.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,669.21                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,040.99
         Disbursements to Creditors                            $17,084.31

TOTAL DISBURSEMENTS :                                                                      $22,125.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
